NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


In the Interest of K.H., a child. )
________________________________ )
                                  )
K.H.,                             )
                                  )
               Appellant,         )
                                  )
v.                                )            Case No. 2D17-4349
                                  )
DEPARTMENT OF CHILDREN AND        )
FAMILIES and GUARDIAN AD LITEM )
PROGRAM,                          )
                                  )
               Appellee.          )
________________________________ )


Opinion filed May 16, 2018.

Appeal from the Circuit Court for Pinellas
County; Patrice Moore, Judge.

Timothy M. Beasley of The Beasley Law
Firm, P.L., Pinellas Park, for Appellant.

Bernie McCabe, State Attorney, and
Leslie M. Layne, Assistant State Attorney,
Clearwater, for Appellee Department of
Children and Family Services.

Laura J. Lee, Sanford, for Appellee
Guardian ad Litem Program.


PER CURIAM.
           Affirmed.



LaROSE, C.J., and BADALAMENTI and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-